People v Cruz (2015 NY Slip Op 00549)





People v Cruz


2015 NY Slip Op 00549


Decided on January 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
L. PRISCILLA HALL
SHERI S. ROMAN, JJ.


2011-07611
 (Ind. No. 8312/10)

[*1]The People of the State of New York, respondent,
vMiguel Cruz, appellant.


Miguel Cruz, Beacon, N.Y., appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove, Thomas M. Ross, and Terrence F. Heller of counsel), for respondent.
Lynn W. L. Fahey, New York, N.Y. (David P. Greenberg of counsel), former appellate counsel.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 6, 2013 (People v Cruz, 111 AD3d 651), affirming a sentence of the Supreme Court, Kings County, imposed March 21, 2011.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745; People v Stultz, 2 NY3d 277).
ENG, P.J., MASTRO, HALL and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court